    Case 4:14-cv-03428 Document 332 Filed in TXSD on 10/12/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


IN RE COBALT INTERNATIONAL                         Lead Case No. 4:14-cv-3428 (NFA)
ENERGY, INC. SECURITIES LITIGATION



  NOTICE OF PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF
    CLASS ACTION SETTLEMENT WITH THE SPONSOR DEFENDANTS,
  SPONSOR DESIGNEE DEFENDANTS, AND GOLDMAN SACHS & CO. LLC
     AND FOR APPROVAL OF NOTICE TO THE SETTLEMENT CLASS

      PLEASE TAKE NOTICE that Lead Plaintiffs and Class Representatives GAMCO

Global Gold, Natural Resources & Income Trust and GAMCO Natural Resources, Gold &

Income Trust, through their undersigned counsel, together with additional plaintiffs and

Class Representatives (i) St. Lucie County Fire District Firefighters’ Pension Trust Fund,

(ii) Fire and Police Retiree Health Care Fund, San Antonio, (iii) Sjunde AP-Fonden, and

(iv) Universal Investment Gesellschaft m.b.H. hereby respectfully move the Court,

pursuant to Federal Rule of Civil Procedure 23(e) for an Order (i) granting preliminary

approval of the proposed class action settlement on the terms set forth in the Stipulation

and Agreement of Settlement with the Sponsor Defendants, the Sponsor Designee

Defendants and Goldman Sachs & Co. dated October 9, 2018, (ii) certifying the proposed

Settlement Class for settlement purposes, (iii) approving the form and manner of notice of

proposed settlement to the Settlement Class; and (iv) approving the schedule for various

deadlines in connection with the settlement.




                                               1
    Case 4:14-cv-03428 Document 332 Filed in TXSD on 10/12/18 Page 2 of 4



       Submitted herewith in support of this Unopposed Motion for Preliminary Approval

are: (i) the Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary Approval

of Class Action Settlement with the Sponsor Defendants, Sponsor Designee Defendants,

and Goldman Sachs & Co. LLC and for Approval of Notice to the Settlement Class; and

(ii) the Declaration of Andrew J. Entwistle in Support of Plaintiffs’ Motion for Preliminary

Approval of Class Action Settlement with the Sponsor Defendants, Sponsor Designee

Defendants, and Goldman Sachs & Co. LLC and for Approval of Notice to the Settlement

Class, attached the stipulation of settlement and supporting exhibits.


Dated: October 12, 2018               Respectfully submitted,


                                       ENTWISTLE & CAPPUCCI LLP

                                       By: /s/Andrew J. Entwistle
                                          Andrew J. Entwistle
                                          (Texas Bar No. 24038131)
                                          Vincent R. Cappucci (admitted pro hac vice)
                                          Jonathan H. Beemer (admitted pro hac vice)
                                          299 Park Avenue, 20th Floor
                                          New York, NY 10171
                                          Telephone: (212) 894-7200
                                          Facsimile: (212) 894-7272
                                          E-mail: aentwistle@entwistle-law.com
                                          E-mail: vcappucci@entwistle-law.com
                                          E-mail: jbeemer@entwistle-law.com

                                          BERNSTEIN LITOWITZ BERGER
                                          & GROSSMANN LLP
                                          David R. Stickney (admitted pro hac vice)
                                          Jonathan D. Uslaner (admitted pro hac vice)
                                          Brandon Marsh (admitted pro hac vice)
                                          12481 High Bluff Drive, Suite 300
                                          San Diego, CA 92130-3582
                                          Telephone: (858) 793-0070

                                             2
Case 4:14-cv-03428 Document 332 Filed in TXSD on 10/12/18 Page 3 of 4



                               Facsimile: (858) 793-0323
                               E-mail: davids@blbglaw.com
                               E-mail: jonathanu@blbglaw.com
                               E-mail: brandon.marsh@blbglaw.com
                               Counsel for Lead Plaintiffs and Co-Lead
                               Counsel for the Class

                               AJAMIE LLP
                               Thomas R. Ajamie
                               (Texas Bar No. 00952400)
                               Pennzoil Place - South Tower
                               711 Louisiana, Suite 2150
                               Houston, TX 77002
                               Telephone: (713) 860-1600
                               Facsimile: (713) 860-1699
                               E-mail: tajamie@ajamie.com

                               Liaison Counsel for the Class 

                               KESSLER TOPAZ MELTZER
                               & CHECK, LLP
                               Johnston de Forest Whitman, Jr.
                               (admitted pro hac vice)
                               Naumon A. Amjed
                               (admitted pro hac vice)
                               280 King of Prussia Road
                               Radnor, PA 19087
                               Telephone: (610) 667-7706
                               Facsimile: (610) 667-7056
                               E-Mail: jwhitman@ktmc.com
                               E-Mail: namjed@ktmc.com
                               Counsel for Plaintiff Sjunde AP-Fonden

                               MOTLEY RICE LLC
                               Christopher Moriarty (admitted pro hac vice)
                               28 Bridgeside Blvd.
                               Mt. Pleasant, SC 29464
                               Telephone: (843) 216-9245
                               Facsimile: (843) 216-9450
                               E-Mail: cmoriarty@motleyrice.com
                               Counsel for Plaintiff Universal Investment
                               Gesellschaft m.b.H.
                                 3
    Case 4:14-cv-03428 Document 332 Filed in TXSD on 10/12/18 Page 4 of 4



                           CERTIFICATE OF SERVICE

      I certify that on October 12 2018, the foregoing motion by Plaintiffs for preliminary

approval of settlement and all supporting documents were filed with Clerk of the Court

through the Court’s ECF system, which will cause the document to be served upon all

counsel of record.



                                         /s/ Andrew J. Entwistle
                                         Andrew J. Entwistle




                                            4
